Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section1350, I, Michael W. Laphen,Chief Executive Officer of Computer Sciences Corporation (the Company), hereby certify that: (1)The Company’s Amendment No. 1 to the Annual Report on Form 10-K/A for the year ended March30, 2007 (the Report) fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated January 11, 2008 /s/MICHAEL W. LAPHEN Michael W. Laphen Chief Executive Officer
